Case: 17-14108   Date Filed: 08/29/2018   Page: 1 of 3


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14108
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:16-cr-00048-JRH-BKE-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ROBBIE LEE MOUZON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (August 29, 2018)

Before WILSON, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 17-14108    Date Filed: 08/29/2018   Page: 2 of 3


      Amy Lee Copeland, appointed counsel for Robbie Mouzon in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Mouzon’s convictions and sentences are AFFIRMED.




                                         2
             Case: 17-14108     Date Filed: 08/29/2018   Page: 3 of 3


JORDAN, Circuit Judge, concurring:

      I concur, but note that Mr. Mouzon can assert any ineffective assistance of

counsel claims in a proceeding under 28 U.S.C. § 2255.




                                         3